Citation Nr: 1812177	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  07-25 319	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected cervical spondylosis, status post cervical fusion, prior to May 25, 2016, and after August 1, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1984 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in San Diego, California, which, among other actions, established service connection for a cervical spine disability; a 10 percent initial evaluation was assigned, effective from September 1, 2005 - the day after the Veteran's separation from service.  The Veteran expressed disagreement with the assigned initial evaluation for his service-connected cervical spine disability, among other determinations, and the present appeal ensued.  Jurisdiction of Veteran's appeal was subsequently transferred to the Houston RO, from where it was certified to the Board.  

The Board, among other actions, remanded this issue for additional evidentiary development in December 2010 and May 2011.  In an August 2011 rating decision, the former VA Appeals Management Center (AMC) partially granted the issue on an appeal; the assigned 10 percent initial evaluation was increased to 20 percent, effective from July 7, 2011.  This action created a "staged" initial evaluation, and the issue remained in appellate status, as the partial allowance did not constitute a full grant of the benefits sought.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In a September 2012 decision, the Board, also, partially granted the issue on appeal, increasing the initial evaluation for the first stage from 10 percent to 20 percent, and denied an initial evaluation in excess of 20 percent throughout the appeal period.  

The Veteran appealed the portion of the Board's September 2012 decision that denied an initial rating in excess of 20 percent for the entirety of the appeal period to the United States Court of Appeals for Veterans Claims (the Court), and in a March 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), vacating that portion of the Board's September 2012 decision, and remanding the issue to the Board for action consistent with the JMR.  In January 2014, the Board remanded the issue for further evidentiary and procedural development in accordance with the Court-endorsed JMR.  The Board's January 2014 remand directives and the subsequent actions of the Agency of Original Jurisdiction (AOJ) will be further discussed below).

While the issue was in remand status with the AOJ, the Veteran filed a claim for a temporary total evaluation based on post-surgical convalescence due to cervical spine surgery performed in May 2016.  In an August 2016 rating decision, the AOJ granted this claim, assigning a 100 percent evaluation for convalescence from May 25, 2016, to July 31, 2016, and the 20 percent evaluation was reinstated as of August 1, 2016.  This allowance created another "staging" of the Veteran's initial evaluation, and the issue has been recharacterized, as stated on the title page.  While this was a full grant of the benefits sought regarding the claim for a temporary total evaluation, it represented only a partial allowance for the issue of entitlement to an increase initial evaluation, and thus, the latter issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993)

While the Veteran expressed disagreement with the August 2016 rating decision and was provided a statement of the case in July 2017, this was done in error, as the Veteran's disagreement was not with the effective dates of the temporary total evaluation, but with the assigned 20 percent initial evaluation prior and subsequent to the convalescence period - which remained on appeal, post-remand from the Board.  The Veteran was provided a Supplemental Statement of the Case (SSOC) on the issue pertaining to the initial evaluation in January 2018, and the appeal was returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.

In the January 2014 remand, the Board directed that the Veteran be provided an updated VA examination to determine the severity and frequency of the symptoms associated with his service-connected cervical spine disability.  Specifically, at the guidance of the Court endorsed JMR, this included very pointed questions regarding neurological symptoms secondary to this disability, currently and retrospectively.  In response to this remand directive, the Veteran was provided a VA examination through QTC Services in July 2016; however, for the reasons stated below, the Board finds this examination to be inadequate for evaluating the issue on appeal.  

Initially, the Board notes that the examination was performed less than 3 months after his May 2016 cervical discectomy and spinal fusion - during the period when a temporary 100 percent evaluation was in place for convalescence.  The Board's concern is that the Veteran had not fully recovered from his surgery at the time of this examination, as asserted by the Veteran's accredited representative in the January 2018 Appellate Brief.  

Further, the July 2016 examination report reflects that the examiner followed the instructions of the Disability Benefits Questionnaire (DBQ) regarding examinations for cervical spine disabilities, as provided by the AOJ.  Unfortunately, the Cervical Spine DBQ does not address the directives of the Board's January 2014 remand, which were drafted in conformity with the Court-endorsed JMR.  Specifically, while it is clear that the Veteran was not experiencing neurologic symptoms secondary to his service-connected cervical spine disability at the time of the July 2016 examination, the Board's remand directives concerning past neurological symptoms, and their relation to the service-connected cervical spine disability, were not addressed.  The Board finds it critical that the May 2016 spine surgery may have resolved any prior neurological symptoms associated with the Veteran's service-connected cervical spine disability, but the law provides that benefits may be established that any such symptoms demonstrated during the appeal period - in this case, from September 1, 2005 - even if the symptoms later resolve.  In such cases, it has been held that clarifying and/or a retrospective opinions may be in order.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

In light of above, the Board finds that the July 2016 VA examination is inadequate to evaluation the issue before the Board.  To that extent, the Board's January 2014 remand directives have not been substantially completed, and a remand is necessary.  See 38 C.F.R. § 3.159 (c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.  

Finally, so that the examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected cervical spine disability, the AOJ should request that the Veteran identify and complete a release for all private treatment records regarding his cervical spine that are not already of record.  Also, updated VA treatment records from the VA Medical Center (VAMC) in Houston, and all associated facilities must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Houston, Texas, and all associated facilities, dated after July 15, 2016.  

2.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated him for his cervical spine disability.  

After securing appropriate release(s) from the Veteran, the AOJ must make two attempts to obtain any identified private treatment records which are not already associated with the file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected cervical spine disability.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected cervical spine disability.  

*In addition to the information requested by the standard DBQ relating to disabilities of the cervical spine, the examiner must specifically address the following:

a.  Are there objective neurological abnormalities associated with the service-connected cervical spine spondylosis at any time from September 1, 2005 to the present?  The examiner should additionally discuss the pertinent MRI reports and findings, including the July 2011 MRI showing "congenital stenosis of the cervical spine with nerve encroachment..." with the additional comment that "range of motion does cause more severe cord compression...."

b.  If any neurological abnormalities existed and have since resolved, please state an opinion concerning whether the resolution of any such symptom was due to surgical intervention or any other cause.  

c.  Does the Veteran have a current diagnosis of radiculopathy, or any other neurological disorder, of either upper extremity?

d.  If so, is any such diagnosed disorder at least as likely as not causally or etiologically related to the Veteran's cervical spine disability?  

e.  If there is a diagnosed neurological disorder of either upper extremity not caused by the cervical spine disability, is it at least as likely than not that the neurological disorder is aggravated by the cervical spine spondylosis?  If the VA examiner finds that a neurological disorder of either upper extremity is aggravated by his service-connected cervical spine disorder, the examiner should, to the extent possible, indicate the degree of disability prior to aggravation and the current degree of disability. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the AOJ must readjudicate the issue of entitlement to an initial evaluation in excess for 20 percent for a service-connected cervical spine disability.  If the benefit is not granted to the fullest extent, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review..  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


